36 F.3d 1113
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lawrence H. RITCHIE, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7087.
United States Court of Appeals, Federal Circuit.
Aug. 17, 1994.

Before PLAGER, LOURIE, and RADER, Circuit Judges.
ON MOTION
ORDER
LOURIE, Circuit Judge.


1
The Secretary of Veterans Affairs moves to waive the requirements of Fed.Cir.R. 27(e) and to dismiss Lawrence H. Ritchie's appeal for lack of jurisdiction.  Ritchie opposes.*


2
Ritchie seeks review of the September 15, 1993 judgment of the Court of Veterans Appeals dismissing Ritchie's appeal for lack of jurisdiction because he did not file a Notice of Disagreement after November 18, 1988.  See Veterans' Judicial Review Act, Pub.L. No. 100-687 Sec. 402 (1988).  Ritchie filed a notice of appeal to this court on May 24, 1994, 251 days after entry of judgment.  To be timely, Ritchie's appeal was due within 60 days.  38 U.S.C. Secs. 7291, 7292.  Failure to timely file a notice of appeal extinguishes the right to appeal.   Sofarelli Associates, Inc. v. United States, 716 F.2d 1395, 1396-97 (Fed.Cir.1983).


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Secretary's motion to waive the requirements of Fed.Cir.R. 27(e) is granted.


5
(2) The Secretary's motion to dismiss is granted.


6
(3) Each side shall bear its own costs.



*
 We treat Ritchie's June 21, 1994 letter to the court as an opposition